Citation Nr: 0715498	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for restless leg 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  The veteran served in Vietnam and is conceded 
to have been exposed to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In his notice of disagreement dated in 
April 2004, the veteran stated that he had a lot of other 
physical issues beyond the issues on appeal for which he 
desired medical treatment by VA.  It is suggested to the 
veteran that he file specific claims for any other 
disabilities that he may have which he believes were incurred 
in or aggravated by service. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran Claims Assistance Act of 2000 (VCAA), in part, 
requires VA, including the Board, to adequately identify the 
evidence necessary to substantiate the claims, the evidence 
presently of record, and the veteran's and the VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, in a September 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence 
the VA would attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  Since 
that time, the veteran has presented additional medical 
evidence which indicates that there may be a nexus between 
the claimed conditions and service.  As such, the VA is 
required to offer the veteran VA medical examination to 
determine the relationship between the claimed conditions and 
service.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (2006).  
Therefore, for reasons explained in more detail below, the 
Board will remand this case to offer the veteran such VA 
examinations. 

In this case, the sole medical evidence relating the 
veteran's sleep apnea and restless leg syndrome to service is 
a letter from his private physician, a specialist in 
pulmonary and critical care medicine and sleep-wake 
disorders, dated September 25, 2003.  She states, of the 
veteran, "I understand he was exposed to Agent Orange in 
Vietnam.  It was sprayed in the foliage around the runway 
where he was a supply clerk.  From the information I have 
pulled, apparently sleep disturbances such as [the claimed 
disorders] have been attributed to Agent Orange."  I 
appreciate your looking into this on his behalf.  Thank you 
very much."  
In October 2004, the veteran underwent VA neurological 
evaluation apparently for treatment purposes.  According to 
an addendum to the report of that evaluation dated in 
November 2004, the final impressions were restless leg 
syndrome, REM behavior disorder, nocturnal myoclonus, 
obstructive sleep apnea, doubt claudication, and Parkinsonian 
features.  There was no suggestion in the report that the 
examiner had formed an opinion either for or against any of 
these disorders' being related to Agent Orange exposure. 

In November 2005, the VA RO received a statement by the 
veteran that he was sending a "web page" that listed Agent 
Orange exposure symptoms of which he suffered.  Neurological 
symptoms such as tingling, numbness, dizziness, headaches, 
twitching, fidgeting, etc., were highlighted on the veteran's 
attachment.  In the brief filed by the Disabled American 
Veterans in this case in April 2007, the representative 
waived review of this additional evidence by the originating 
agency and requested that the Board take jurisdiction 
pursuant to 38 C.F.R. § 20.1304(c).  The representative 
stressed that the veteran desired the Board to consider 
granting service connection directly as well as presumptively 
under 38 C.F.R. § 3.307, which provides presumptive service 
connection for certain conditions shown to a compensable 
degree within certain time periods after Agent Orange 
exposure. 

Based on the above, the record appears to be incomplete 
because the private medical record suggests that some 
"information" exists that supports a connection between the 
claimed disorders and Agent Orange exposure, but it is not 
clear what the information says or whether it has any 
probative value.  In this case, it is not clear whether the 
veteran's private physician relied on the veteran's "web 
page" or some other source of information, which the Board 
has not received.  Nor is it clear whether she even formed an 
opinion that the veteran's claimed conditions are as likely 
as not related to Agent Orange exposure.  Specifically, she 
expected the VA to look into that. 

In this case, the private medical record supports the 
veteran's claims sufficient to put the onus on VA to offer 
the veteran medical examination to resolve the outstanding 
medical questions.  See 38 C.F.R. § 3.159 (2006)(c)(4)(i)(C).  
The United States Court of Appeals for Veterans Claims has 
held that the criteria of 38 C.F.R. § 3.159 set forth a low 
threshold for requiring a medical examination in a service 
connection case, requiring only that the evidence indicate 
that there may be a nexus between the claimed condition and 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sleep apnea 
or restless leg syndrome since these 
records were last obtained.  After 
securing the necessary release, the RO 
should obtain these records.  In 
addition, with the necessary release, the 
RO should ask the veteran's private 
sleep-wake physician to specifically 
identify and if possible provide the 
information she relied upon and referred 
to in her September 25, 2004, letter.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of his sleep apnea.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent degree 
of probability or greater) that any 
presently diagnosed sleep apnea is 
related to active service including Agent 
Orange exposure.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
etiology of his restless leg syndrome.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 
percent degree of probability or greater) 
that any presently diagnosed restless leg 
syndrome is related to active service 
including Agent Orange exposure.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

